By the Court.
The original action was brought by the defendant in error against the plaintiff’ in error to recover the possession of specific persoryal property. The summons in the action was served on the defendant, but the property claimed was not taken under the writ of replevin. The cause, however, proceeded as one for damages only, as authorized by section 150 of the justices code (S. & 0. 796),. and was tried by a jury, who assessed the plaintiff’s damages at $76, for which sum, with costs, judgment was rendered in his favor by the justice. Erom this judgment, the defendant undertook to appeal to the Court of Common Pleas. On motion, the Court of Common Pleas dismissed the appeal. On petition in error prosecuted by the defendant below, the order dismissing the appeal was affirmed by the District Court. The plaintiff in error now *33seeks a reversal of the judgment of the District Court, and of the Court of Common Pleas.
Held, there was no error in the order of the Common Pieas dismissing the appeal. The right of appeal in such a case was taken away by the act of March 30, 1875 (72 Ohio L. 161), amending section 111 of the justices code, and repealing the original section.

Motion overruled.